                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          CASE NO. 3:21-CV-281-FDW-DCK

 FRANCES ROGERS,                                          )
                                                          )
                 Plaintiff,                               )
                                                          )
     v.                                                   )   ORDER
                                                          )
 HENDRICK HONDA, INC.,                                    )
                                                          )
                 Defendant.                               )
                                                          )

          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 3) filed by David Wilkerson, concerning Manuel S. Hiraldo,

on June 17, 2021. Manuel S. Hiraldo seeks to appear as counsel pro hac vice for Plaintiff. Upon

review and consideration of the motion, which was accompanied by submission of the necessary

fee and information, the Court will grant the motion.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 3) is GRANTED. Manuel S. Hiraldo

is hereby admitted pro hac vice to represent Plaintiff.

          SO ORDERED.


                                 Signed: June 17, 2021




          Case 3:21-cv-00281-FDW-DCK Document 4 Filed 06/17/21 Page 1 of 1
